Citation Nr: 0927350	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-22 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1968 to December 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2002, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2006 and in February 2008, the Board remanded the 
claims for further development.  As the requested development 
has been completed, no further action to ensure compliance 
with the remand directives is required.  Stegall v. West, 11 
Vet. App. 268 (1998).

The claim of service connection for tinnitus is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

Bilateral hearing loss is shown by competent medical evidence 
to be the result of service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b)  (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claim of service connection for bilateral hearing 
loss, the only claim decided, as the claim is granted, VCAA 
compliance needed not be addressed. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The Report of Separation from Active Duty, DD Form 214, shows 
that the Veteran's military occupational specialty was an 
Engineer Equipment Repairman and a Power Generator Equipment 
Repairman.  

The service treatment records show that on enlistment 
examination in March 1968 the audiogram showed puretone 
thresholds in decibels at 500, 1000, 2000, 3000, and 4000 
Hertz as 0, 0, 0, 0 and 5 in the right ear and 5, 0, 0, 0 and 
5 in the left ear.

On periodical examination in December 1973, the audiogram 
showed puretone thresholds in decibels at 500, 1000, 2000, 
and 4000 Hertz as 30, 25, 25 and 45 in the right ear and 30, 
25, 25 and 45 in the left ear.  3000 Hertz was not tested.  



On separation examination in August 1976, the audiogram 
showed puretone thresholds in decibels at 500, 1000, 2000, 
and 4000 Hertz as 25, 25, 25 and 25 in the right ear and 25, 
25, 25 and 25 in the left ear.  3000 Hertz was not tested.  

On enlistment examination with National Guard in January 
1983, the audiogram showed puretone thresholds in decibels at 
500, 1000, 2000, 3000, and 4000 Hertz as 15, 10, 5, 25, and 
20 in the right ear and 10, 5, 5, 10 and 25 in the left ear.  

On a hearing test by the Veteran's employer in November 1990, 
puretone thresholds in decibels at 500, 1000, 2000, 3000, and 
4000 Hertz were 10, 15, 30, 40 and 45 in the right ear and 5, 
15, 10, 30 and 60 in the left ear.  Hearing loss was noted.

A private audiological evaluation in June 2000 showed 
bilateral sensorineural hearing loss.  VA records show that 
in June 2001 the Veteran complained of bilateral hearing loss 
since service, and the assessment was hearing loss likely 
secondary to military noise exposure.   In August 2001, an 
audiology test revealed bilateral sensorineural hearing loss. 

In August 2005, a private physician reported that the Veteran 
had occupational noise exposure as a heavy equipment mechanic 
for 14 years with the Department of Power and Water and other 
occupational noise exposure for at least 14 years as a 
mechanic or assembler for several manufacturing companies.  
History included noise exposure to aircraft, large engines, 
armored vehicles, and firearms during military service.  The 
private physician reported that 60 percent of the Veteran's 
hearing loss pre-existed his employment, beginning in 1990 
with the Department of Power and Water.  The diagnosis was 
bilateral sensorineural hearing loss. 



On VA examination in May 2007, the Veteran described noise 
exposure without hearing protection during service due to 
small arms fire, heavy equipment and helicopter engines in 
the Reserves.  The audiogram showed puretone thresholds in 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz as 35, 40, 
55, 55 and 70 in the right ear and 25, 55, 55, 65, and 80 in 
the left ear.  

The speech recognition scores were 84 percent in the right 
ear and 88 percent in the left ear.  The examiner was of the 
opinion that based upon the entrance audiology test to the 
National Guard 1983, showing normal hearing, it was unlikely 
that the Veteran's hearing loss was due to noise exposure in 
the military.  The diagnosis was bilateral sensorineural 
hearing loss.

On VA audiology evaluation in September 2008, the audiogram 
showed puretone thresholds in decibels at 500, 1000, 2000, 
3000, and 4000 Hertz as 35, 50, 55, 65 and 75 in the right 
ear and 20, 50, 55, 60, and 80 in the left ear.  Speech 
recognition scores were 88 percent in the right ear and 92 
percent in the left ear.  The diagnosis was sensorineural 
hearing loss

The VA examiner concluded that the Veteran's hearing loss was 
less likely than not caused by noise exposure during service, 
because the separation examination and subsequent audiology 
evaluation on entrance to the National Guard did not show 
hearing loss.  The examiner did not address the in-service 
audiograms in December 1973 and in August 1976, which showed 
an upward shift in the puretone thresholds.  

In April 2009, the Board requested an opinion from the 
Veterans Health Administration (VHA) on the following 
question:  

Is it at least as likely as not that the current hearing 
loss is etiologically related to the noise exposure 
during service?

In formulating the opinion, the VA expert was asked to 
comment on the clinical significance of the following: 

The in-service audiogram in December 1973 showed a 
significant upward shift in the puretone thresholds and 
a lesser shift was seen on the audiogram on separation 
examination and on the audiogram in January 1983 for 
enlistment in the National Guard.  In November 1990, 
hearing loss was shown on an employment audiogram. 

In June 2009, the VHA examiner was of the opinion that the 
Veteran's bilateral hearing loss which was shown on 
audiometric testing in 1990 was related in part, to noise 
exposure in service.  In providing the opinion, the examiner 
considered the 4000 Hertz (Hz) hearing threshold in 1968, 
1973 and 1976, which clinically supported etiology related to 
noise exposure in service.  

Analysis

For the purpose of VA disability compensation, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing 
as authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)).

During service, the Veteran repaired engineer equipment and 
power generators.  The service treatment records show an 
upward shift in puretone thresholds in all or some of the 
tested frequencies of greater than 20 decibels in each ear in 
December 1973 and on separation examination, which is 
consistent with some degree of hearing loss during service.  



After service, on enlistment examination with the National 
Guard in January 1983, there was also an upward shift in 
puretone thresholds in decibels at several of the tested 
frequencies in each ear.  Both private and VA records, 
starting in 1990 and up to 2008, show hearing loss and 
hearing loss of the sensorineural type on the basis of the 
results of audiograms was consistently diagnosed, starting in 
June 2000. 

The evidence clearly shows that the Veteran currently suffers 
from a bilateral hearing loss disability of the sensorineural 
type under 38 C.F.R. § 3.385, which was first diagnosed after 
service. 

The remaining question is whether service connection may be 
granted when the disability was first diagnosed after 
service, considering all the evidence of record. 38 C.F.R. § 
3.303(d).  

Where, as here, the determinative question involves medical 
causation, that is, evidence of an association or link 
between the current bilateral hearing loss disability and 
noise exposure in service, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

On the question of medical causation, there is competent 
medical evidence against and for the claim of service 
connection for bilateral hearing loss disability.  

The evidence against the claim consists of the opinion of the 
VA examiner, who conducted both examinations in 2007 and in 
2008, that based upon the audiograms on separation 
examination and the audiogram on entrance to the National 
Guard, which did not show hearing loss disability under 
38 C.F.R. § 3.385, it was unlikely that the Veteran's hearing 
loss was due to noise exposure in the military. 



Also, in August 2005, a private physician reported that the 
Veteran had post-service occupational noise exposure for 28 
years as well as noise exposure during service.  The private 
physician reported that 60 percent of the Veteran's hearing 
loss pre-existed his employment, beginning in 1990. 

The evidence of record supporting the claim of service 
connection for bilateral hearing loss disability consists of 
the opinion of the VHA expert, who expressed the opinion that 
the Veteran's bilateral hearing loss disability was due in 
part to noise exposure in service.  In providing the opinion, 
the examiner considered the puretone thresholds at 4000 Hz in 
1968, 1973 and 1976, which clinically supported an etiology 
related to noise exposure in service.  

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, and whether the opinion applied valid medical analysis 
to the significant facts of the case in order to reach the 
conclusion submitted in the opinion.  Nieves-Rodriguez, 22 
Vet. App. 295, 304 (2008) (.

In this case, the significant facts of the case are the 
upward shifts in puretone thresholds in all or some of the 
tested frequencies of greater than 20 decibels in each ear in 
December 1973 and on separation examination.  Although the 
criteria for a hearing loss disability under 38 C.F.R. 
§ 3.385 were not met, as noted by the VA examiner, the 
findings were consistent with some degree of hearing loss 
during service. 



The fact that the record supports some degree of hearing loss 
during service, which was not addressed by the VA examiner, 
the opinion is insufficient to allow the Board to make an 
informed decision as to what weight to assign to the opinion 
against the contrary opinion of the VHA expert on the 
question of causation.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (A medical nexus opinion is inadequate when 
it does not address the relevant facts and medical science).  
Stated differently, in the absence of a medical analysis of 
significant facts in this case, namely, some degree of 
hearing loss in service, the Board is unable to conclude that 
the medical opinion reached by the VA examiner is valid.  See 
Nieves-Rodriguez at 304.

For these reasons, the Board assigns little probative weight 
to the opinion of the VA examiner on the question of whether 
the current bilateral hearing loss disability is related to 
hearing loss in service. 

As for the opinion of the VHA expert, in its request the 
Board specifically asked the VHA expert to comment on the 
clinical significance of the in-service audiogram in December 
1973, which showed a significant upward shift in the puretone 
thresholds and a lesser shift was seen on the audiogram on 
separation examination and on the audiogram in January 1983 
for enlistment in the National Guard.  In reply, the VHA 
expert stated that thresholds at 4000 Hz in 1968, 1973 and 
1976, clinically supported noise exposure in service.  

As the VHA expert addressed the clinical significance of the 
in-service audiogram in December 1973, which showed a 
significant upward shift in the puretone thresholds, and a 
lesser shift on the audiogram on separation examination, 
supported by analysis, in which the puretone thresholds at 
4000 Hz in 1968, 1973 and 1976, were related to noise 
exposure in service.   



And although the Veteran had post-service occupational noise 
exposure for many years, the Board concludes that the initial 
hearing loss had onset during service.  And as the VHA expert 
has provided a medical analysis to the significant facts of 
the case to reach the conclusion submitted in the opinion and 
the opinion is of greater evidentiary weight that the opinion 
of the VA examiner, the favorable opinion outweighs the 
negative opinion, and the Veteran prevails and service 
connection for bilateral hearing loss disability is 
established. 


ORDER

Service connection for bilateral hearing loss is granted. 


REMAND 

On the claim of service connection tinnitus, on VA 
audiological evaluation in May 2007, the Veteran reported a 
history of bilateral tinnitus since service.  On VA 
audiological evaluation in September 2008, the Veteran stated 
he had tinnitus a year ago, but it gradually diminished and 
he did not have current tinnitus.

As it is not clear whether the Veteran has recurrent 
tinnitus, further evidentiary development under the duty to 
assist, 38 C.F.R. § 3.159, is needed.  

Accordingly, the claim is REMANDED for the following action:

1. Afford the Veteran a VA audiology 
examination to determine whether the 
Veteran has recurrent tinnitus.  The 
claims folder should be made available to 
the examiner for review.  





2. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


